         Case 1:19-cv-02157-SCJ Document 1 Filed 05/13/19 Page 1 of 7




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

JENNIFER SANTUCCI,                 )
                                   )               Civil Action No.
   Plaintiff,                      )
v.                                 )
                                   )               JURY TRIAL DEMANDED
DEKOMTE DE TEMPLE, LLC,            )
                                   )
   Defendant.                      )
                                   )
__________________________________ )

                        COMPLAINT FOR DAMAGES

      COMES NOW, Plaintiff Jennifer Santucci (“Plaintiff”), and files this

Complaint against Defendant Dekomte De Temple, LLC (“Defendant”), and shows

the following:

                           I.     Nature of Complaint

                                         1.

      Plaintiff brings this action to obtain full and complete relief and to redress

the unlawful employment practices described herein.

                                         2.

      This action seeks declaratory relief, liquidated and actual damages, along

with attorney’s fees and costs, for Defendant’s failure to pay federally mandated

overtime wages to Plaintiff in violation of the Fair Labor Standards Act of 1938, as
         Case 1:19-cv-02157-SCJ Document 1 Filed 05/13/19 Page 2 of 7




amended, 29 U.S.C. §201 et seq. (hereinafter the “FLSA”) during Plaintiff’s

employment with Defendant.

                          II.      Jurisdiction and Venue

                                           3.

      The jurisdiction of this Court is invoked pursuant to 29 U.S.C. §216(b), and

28 U.S.C. §1331.

                                           4.

      Defendant is a Tennessee limited liability company that conducts business in

Georgia and in this judicial district. Defendant’s primary United States office is in

this judicial district, specifically Marietta, Georgia. Plaintiff reported to

Defendant’s Marietta, Georgia office and worked in the Marietta, Georgia office at

certain times each year. Defendant is subject to specific jurisdiction with respect to

the claims asserted herein. A substantial part of the acts and omissions that give

rise to Plaintiff’s claims occurred in this district. Accordingly, venue in this Court

is proper pursuant to 28 U.S.C. §1367.

                                III.   Parties and Facts

                                           5.

      Plaintiff has been employed by Defendant with the job title “site engineer”

since March 11, 2013.

                                            2
         Case 1:19-cv-02157-SCJ Document 1 Filed 05/13/19 Page 3 of 7




                                          6.

      Plaintiff has been an “employee” of Defendant, as that term has been by the

FLSA, 29 U.S.C. §203(e).

                                          7.

      Throughout Plaintiff’s employment with Defendant, including since May

2016 (the relevant statutory period for Plaintiff’s FLSA overtime claim), Plaintiff’s

primary duty has been non-exempt work, specifically manual labor involved in

installing extension joints in piping systems.

                                          8.

      Throughout the statutory period, i.e. since May 2016, Plaintiff has been paid

on a salary basis, without overtime compensation, calculated at one and one half

times her regular rate, for the hours she worked in excess of 40 in work weeks.

                                          9.

      Defendant is an “employer” as that term has been defined by the FLSA, 29

U.S.C. §203(d).

                                         10.

      While employed by Defendant, Plaintiff regularly worked an amount of time

that was more than 40 hours in given workweeks and was not paid the overtime

wage differential for hours she worked over 40 in workweeks.

                                          3
          Case 1:19-cv-02157-SCJ Document 1 Filed 05/13/19 Page 4 of 7




                                         11.

        Defendant is a private employer engaged in interstate commerce, and its

gross revenues exceed $500,000 per year.

                                         12.

        Defendant knew or had reason to know that Plaintiff regularly worked in

excess of 40 hours in workweeks without overtime compensation.

                                         13.

        Defendant is governed by and subject to the FLSA, 29 U.S.C. §204 and

§207.

                                         14.

        Defendant failed to pay Plaintiff the overtime wage differential required by

the FLSA, 29 U.S.C. §207 on occasions that Plaintiff worked over forty (40) hours

in a workweek.

                                         15.

        Throughout Plaintiff’s employment, Defendant misclassified Plaintiff as

exempt from overtime.

                                      Count I

                   Violations of the Fair Labor Standards Act.




                                          4
         Case 1:19-cv-02157-SCJ Document 1 Filed 05/13/19 Page 5 of 7




                                           16.

       Plaintiff repeats and re-alleges each and every allegation contained in the

preceding paragraphs of this Complaint with the same force and effect as if set

forth herein.

                                           17.

       Defendant has violated the FLSA, 29 U.S.C. §207, by failing to pay

overtime wages for time that Plaintiff worked in excess of forty (40) hours in given

workweeks.

                                           18.

       Pursuant to the FLSA, 29 U.S.C. §216, Plaintiff brings this lawsuit to

recover unpaid overtime wages, liquidated damages in an equal amount, attorneys’

fees, and the costs of this litigation.

                                           19.

       Defendant’s violations of the FLSA were willful and in bad faith, thus

entitling Plaintiff to a three year statute of limitations for her claim.

                                           20.

       Defendant knew or showed reckless disregard for the fact its actions,

policies, and/or omissions violated the FLSA.




                                            5
        Case 1:19-cv-02157-SCJ Document 1 Filed 05/13/19 Page 6 of 7




                                          21.

      By failing to accurately report, record and/or preserve records of hours

worked by Plaintiff, Defendant has failed to make, keep and preserve records with

respect to its employees, including Plaintiff sufficient to determine their wages,

hours and other conditions and practice of employment, in violation of the FLSA.

                              IV.    Prayer for Relief

      WHEREFORE, Plaintiff respectfully requests that this Court:

      (A)   Grant Plaintiff a trial by jury as to all triable issues of fact;

      (B)   Enter judgment awarding Plaintiff unpaid wages pursuant to the

            FLSA, 29 U.S.C. §207, FLSA § 6, 29 U.S.C. § 206(d), liquidated

            damages as provided by 29 U.S.C. §216, pre-judgment interest on

            unpaid wages pursuant to 29 U.S.C. §216, and court costs, expert

            witness fees, reasonable attorneys’ fees as provided by 29 U.S.C.

            §216, and all other remedies allowed under the FLSA; and,

      (C)   Grant declaratory judgment declaring that Plaintiff’s rights have been

            violated and that Defendant misclassified Plaintiff as exempt from the

            overtime requirements of the FLSA, and that Defendant’s violations

            of the FLSA were willful; and




                                           6
        Case 1:19-cv-02157-SCJ Document 1 Filed 05/13/19 Page 7 of 7




     (D)   Permit Plaintiff to amend her Complaint to add state law claims if

           necessary;

     (E)   Award Plaintiff such further and additional relief as may be just and

           appropriate.

     Respectfully submitted,

     This 13th day of May, 2019.

                                    BARRETT & FARAHANY

                                    /s/ V. Severin Roberts
                                    V. Severin Roberts
                                    Georgia Bar No. 940504
                                    Attorney for Plaintiff

1100 Peachtree Street
Suite 500
Atlanta, GA 30309
(404) 214-0120
(404) 214-0125 facsimile
severin@justiceatwork.com




                                      7
